Citation Nr: 1609524	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-01 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as due to service in Southwest Asia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and witnesses


ATTORNEY FOR THE BOARD

K. Haddock, Counsel

INTRODUCTION

The Veteran had active military service from May 2002 to May 2005, to include service in Iraq from March 2004 to March 2005.  The Veteran's decorations for his active service include a Combat Action Badge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In July 2011, the Veteran and witnesses testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2011.  A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board in October 2011, at which time the issue on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

Bilateral knee pain is presumed to be etiologically related to the Veteran's service in Southwest Asia.


CONCLUSION OF LAW

Bilateral knee pain is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease first diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

A Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such a disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illness that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

In the current appeal, the Veteran asserts that he has bilateral knee pain that first started while he was serving in Iraq.  A review of the Veteran's DD Form 214 shows that he served in Iraq from March 2004 to March 2005.  Therefore, the Board concedes that the Veteran has qualifying service in Southwest Asia.

Service treatment records (STRs) are silent for a diagnosis of a disability in either knee while the Veteran was in active service.  However, the Veteran is competent to report that he first experienced knee pain in service and that the symptoms have continued since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in this respect.

At a March 2013 VA examination, the Veteran reported an onset of bilateral knee pain while in active service.  He reported that he actually sustained an injury as a result of being caught in an explosion that caused parts of a building to fall on him and pin down his knees and legs.  Upon physical examination, the Veteran reported fairly significant bilateral knee pain that occurred constantly and reduced range of motion in both knees.  X-rays revealed normal knees, with the exception of a small joint effusion in the left knee.  The examiner diagnosed chronic knee sprains and internal derangement.  

At a November 2014 VA examination, the Veteran reported that his knees first started to hurt while in active service as a result of parachuting and combat related duties.  The examiner noted that the Veteran complained of pain to palpation of the knees.  Further, the examiner noted that the Veteran resisted stability testing of both knees as a result of pain.  X-rays of the knees at that time were within normal limits.  The examiner found that there were no findings to support a diagnosis of a disability in either knee.  In this regard, the examiner noted that the Veteran had normal knees and normal X-rays and that there were no objective findings of a knee disability.  The examiner noted that there was no rational explanation for the findings of the March 2013 VA examination and that none of the findings were substantiated or validated in the current examination.  Further, the Veteran's reported degree of pain to even the slightest touch of his knees would not be commensurate with the medical findings in his knees, and, objectively speaking, the Veteran's knees were normal.   

In sum, the Veteran had service in Southwest Asia; he has reported that he has experienced bilateral knee pain since service; and there is no pathology present to support a diagnosis of a disability in either knee.  His bilateral knee disability is manifested by pain.  Thus, the Board finds that the evidence for and against the claim is at least in equipoise, and reasonable doubt must be resolved in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for a bilateral knee disability, as a result of service in Southwest Asia, is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a bilateral knee disability, as a result of service in Southwest Asia, is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


